Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-13 of copending Application Hufford et al., US 2020/0205911 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in the current claimed invention are recited in the co-pending application. 
See current specification at [0029] discloses concepts described in co-pending and commonly owned U.S. application Ser. No. 16/733,200 with Pub. US 2020/0205911 A1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuerst et al., US 2020/0054412 A1, hereinafter Fuerst.
Claim 1. 
Fuerst teaches a method for providing feedback to guide setup of a surgical robotic system (see [0010] discloses an augmented live video for guiding the arm setup, and stream the augmented live video to a display to visually guide the user through arm setup to the target pose), the method comprising the steps of: 
receiving an image of a medical procedure site in which at least one first subject comprising a first robotic manipulator, and at least one second subject comprising at least one of a second robotic manipulator, patient table, patient, and bedside staff are located (see [0027] As shown generally in the schematic of FIG. 1, a robotic surgical system 100 for assisting in the setup of a surgical robotic arm or arms 110 in a surgical environment using a display 104 can include a camera 140, configured to capture video of a user 106 setting up the robotic arm 110 mounted on a surgical table 114 in a real surgical environment; an AR processor 150, configured to: receive the live arm setup video 102 captured by the camera; render a virtual surgical robotic arm that is in a target pose (as shown in FIGS. 3 and 4), onto the live arm setup video, resulting in a live augmented surgical environment video 108 for guiding the arm setup; and stream the live augmented video to a display 104; where the display is configured to display the augmented surgical environment video, and at [0023] A “real surgical environment” as used herein describes the local physical space of the setup, which can include robotic arms, mounts, surgical tables, lamps, trays, medical personnel, the room and objects in the room, also see [0027 and 0031]); 
receiving procedure-related input comprising a surgical procedure type (see [0031] discloses data structures to correlate different poses of robotic arms to different surgical procedures, tables, and patients); 
displaying the image in real time on an image display (see fig. 4); 
using computer vision to recognize at least one of the first subject and the second subject in the image and to determine the relative positions of the first subject and the second subject (see [0033-0034] disclose the AR processor can also include a computer vision module 152, configured to perform scene reconstruction, event detection, video tracking, object recognition, 3D pose estimation, learning, indexing, motion estimation, image restoration, and other known computer vision techniques based on the captured video. It can apply the 3D vision techniques described above to analyze the captured video and identify the surgical robot arms, the surgical table, the patient or dummy, the medical personnel, other objects, and orientations and positions of such, in the surgical environment. Alternatively, or additionally, the processor can identify and/or track objects (for example, the robotic arms and the surgical table) with 2D markers (for example, labels or stickers placed on the objects));
displaying, as an overlay to the displayed image, a graphical indication of a target position of at least one of the first subject and the second subject within the medical procedure site, the target position determined based on the procedure-related input. See [0053] Referring now to FIG. 7 (showing features that can be additional to those of FIG. 6), the AR processor can also be also be configured to determine 710 whether a pose of a real surgical robotic arm is at the target pose of the virtual surgical robotic arm. The processor can trigger 720 an indication when the pose of the real surgical robotic arm is at, or overlaid upon, the virtual robotic arm. Also see [0035].

Claim 2. 
The method of claim 1, wherein the method includes retrieving preferred relative positions of the first subject and the second subject from a database based on the procedure-related input and determining the target position based on the preferred relative positions. [0024] A “target pose” as used herein describes a desired pose of the surgical robotic arm. Thus, a virtual robotic arm or abstraction of such can rendered to an augmented reality live video in a “target pose”. An AR processor can determine when a real robotic arm is in the same pose as the virtual robotic arm, or within an allowed tolerance (capable of being determined and defined by one skilled in the art) or the target pose. The “target pose” can also be a range of poses, for example, more than one pose. Robotic arms can include a plurality of members connected at different types of joints (for example, rotational, revolving, twisting, orthogonal or collinear). Each pose can be described as a unique configuration of the relative or absolute positions and/or orientations of each member of a robotic arm. Thus, each robotic arm can assume numerous poses based on the orientations, positions, and extensions of the robotic members, similar to how a human model can strike various different poses by moving, for example, a head, neck, arm, leg, and/or hips. Furthermore, the pose can include a location of the robotic arm in a room. For example, the location of the robotic arm can be based on a location (relative or absolute) of a base attachment of the robotic arm. The pose can include the positions and orientations of each member, and the location of the robotic arm as a whole. A position can be described as where a member is. The orientation can be described as a direction that the member (or an axis of the member) is pointing and the member's rotation.

Claim 3. 
The method of claim 1, wherein the determining step determines the relative 3D positions of the first subject and the second subject. See [0025] discloses the “virtual robotic arm” can be a complex 3D model of the real robotic arm. Alternatively, or additionally, a “virtual robotic arm” can include visual aids such as arrows, tool tips, or other representation relating to providing pose information about a robotic arm such as a geometrically simplified version of the real robotic arm.

Claim 4-6 are rejected with similar reasons as set forth in claims 1-3, respectively, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613